Title: John Hartwell Cocke to James Madison, 20 January 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlotttesville
                                
                                Jany 20. 1827
                            
                        
                        The extreme coldness of the weather, rendering the passage of the Rivanna already difficult & probably
                            impracticable by the time I should be returning home—must be my apology for failing to visit you at this time, according
                            to my appointment by letter from Richmond. I therefore hasten to communicate to you the opinions of the members of the
                            Board of Visitors now in Richmond in relation to the displaced Hotel Keepers that you may make known the result to the
                            proctor.
                        Mr. Johnson was of the opinion that the three Hotel Keepers approved by the Board at their late meeting would
                            have a right to claim their appointments notwithstanding the discovery of their former treachery—and that in relation to
                            them therefore, it would be unnecessary to call the Board together—In this opinion the other Visitors present concurr’d.
                        It was also decided by a majority of the number present—(Genl. Breckenridge having arrived   
                            pending our deliberations) that considering all the circumstances of the Affairs, the two displaced Hotel-Keepers may be
                            reinstated until the Meeting of the Board of Visitors in July—at which time their cases would be further consider’d—
                        This course was th   as well for the purpose of hold them all     former sins as to indicate our final   of them if necessary:—which    be render’d more & more necessary by the daily discoveries made here—by their telling upon each
                            other.
                        I have only made known to the proctor informally, that the two displaced Hotel Keepers (presuming upon your
                            concurrence with the majority in Richmond) would have the offer of returning to their Stations on certain terms, which
                            would be communicated by you so soon as I could see you. You will therefore please to write him as soon as convenient
                            after the rect. of this—With highest respect & Esteem I am Dr. sir Your Obedt Servt.
                        
                            
                                John H. Cocke
                            
                        
                    P. S. The supplemental Report has been kept back until this post on account of the Printers
                            failing to print the Enactments—This failure of the printer has been caused by the excessive coldness of the weather. The
                            delay of the Report is to regretted as the friends of the University were anxious to bring it before the Legislature at
                            an early period—but it will now go in aid of a Petition of the People of this County & others which was proposed
                            by Mr. Tucker &    on Wednesday at Monticello,praying to
                            purchase the Bust and to   —pray Excuse this scrawl, before a good
                            fire—                        
                            J H C
                            
                        